PER CURIAM
Petitioners seek review of the boundary commission’s orders approving annexations to the city. They argue that the orders are unlawful, because the statutory authority under which the commission acted constitutes an unconstitutional delegation of legislative authority. We rejected a substantially identical argument in Redland Water Dist. v. Portland Metro. Area LGBC, 63 Or App 641, 648-49, 665 P2d 1241, rev den 295 Or 541 (1983), and we do so again. Petitioners’ other arguments are adversely resolved by Mid-County Future v. Port. Metro. Area LGBC (A47426), 106 Or App 647, 809 P2d 1354 (1991).
Affirmed.